UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA,

       v.
                                                      Criminal No. 12-CR-203 (CKK)
    GARNELL WALKER,
    Defendant.



                                  MEMORANDUM OPINION
                                      (May 3, 2022)

        Pending before this Court is Defendant Garnell Walker’s [43] Emergency Motion for

Compassionate Release, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as modified by the First Step

Act.1 Defendant Garnell Walker (“Defendant” or “Mr. Walker”) earlier filed a motion for

compassionate release that was denied by this Court. See Mem. Op. & Order, ECF No. 42 (Dec.

30, 2020). Defendant’s projected release date is December 16, 2022, and his home detention

eligibility date is June 16, 2022, but he has “only been offered 6 months of residential reentry

center [“RRC”] placement” so [June 16, 2022] is the date he will be transferred to an RRC. Def.’s

Mot., ECF No. 43, at 5; see Ex. 2 [BOP Sentencing Computation]. Defendant moves now for

compassionate release on grounds that “his health has been compromised by inadequate care from

the Bureau of Prisons” after he has “failed to receive a proper diagnosis or adequate treatment . . .



1
  In connection with this Memorandum Opinion and Order, the Court considered Defendant’s
[43] Emergency Motion for Compassionate Release (“Def.’s Mot.”), and the exhibits attached
thereto; the Government’s [46] Response to Defendant’s Emergency Motion (“Govt. Resp.”); the
Defendant’s [47] Reply in support of Emergency Motion for Compassionate Release (“Def.’s
Reply”); Defendant’s [49] Supplement to his Motion for Compassionate Release (“Def.’s
Supp.”); and the entire record in this case.

In an exercise of its discretion, the Court finds that holding oral argument in this action would
not be of assistance in rendering a decision. See LCrR 47(f).
                                                 1
despite multiple requests from both Mr. Walker and counsel . . . ” Def.’s Mot., ECF No. 43, at 3.

The Government opposes Defendant’s “immediate compassionate release” but “does not oppose

the Court making a recommendation to the BOP that Mr. Walker be moved immediately to a

residential reentry center (RRC)[.]” Govt. Resp., ECF No. 46, at 1. Defendant notes that while

he “would welcome his release by any means available, the BOP is not bound to follow this Court’s

recommendation “ and furthermore, “immediate release to his cousin’s home and not to a halfway

house would be preferable because it will allow him to access the health care he needs sooner and

with fewer procedural roadblocks than those in place at a halfway house.” Def.’s Reply, ECF No.

47, at 10.    For the reasons explained below, Defendant’s [43] Emergency Motion for

Compassionate for Release is DENIED, but this Court shall make a recommendation to the BOP

that Mr. Walker be moved immediately to a residential reentry center.

       I. BACKGROUND

       On September 13, 2012, Mr. Walker was charged in a two-count indictment with one count

of Possession with Intent to Distribute Five Kilograms or More of Cocaine, in violation of 21

U.S.C. Section 841(a)(1) and (b)(1)(A)(ii), (Count One) and one count of Using, Carrying, and

Possessing a Firearm During a Drug Trafficking Offense, in violation of 18 U.S.C. Section

924(c)(1) (Count Two). Indictment, ECF No. 2.

       On December 19, 2012, pursuant to a plea agreement, Mr. Walker entered a guilty plea to

a lesser included offense of Count One, Possession with Intent to Distribute 500 Grams or More

of Cocaine, and to Count Two, Using, Carrying or Possessing a Firearm during a Drug Trafficking

Offense. Plea Agreement, ECF No. 7. At the March 26, 2013 sentencing hearing, the Court

accepted the Rule 11(c)(1)(C) plea agreement and sentenced Defendant to incarceration for a term

of 84 months on Count One, and 60 months on Count Two, to run consecutively for a total of 144



                                               2
months of incarceration, followed by concurrent terms of 48 months of supervised release.

Judgment, ECF No. 16.        Defendant is incarcerated at FCI Schuykill, and he has served

approximately 9 years and 7 months of his 115 month sentence. Def.’s Mot., ECF No. 43, at 5.

       In June 2020, Mr. Walker filed a pro se motion seeking compassionate release based on

his wife’s Covid-19 diagnosis and his young son’s need for care. See ECF Nos. 31 (motion), 34

(supplement), 37 (letter). Mr. Walker’s request was then supplemented in a reply, through counsel,

which highlighted both his health conditions and the risks from Covid-19. See ECF No. 39-40

(reply and exhibits). In December 2020, this Court denied Defendant’s motion on grounds that he

had presented neither extraordinary and compelling circumstances nor did the Section 3553(a)

factors support release. See Mem. Op. & Order, ECF No. 42, at 12 (finding there was “no medical

evidence indicating that Mr. Walker has been diagnosed with any medical condition that has been

determined by the CDC to be a condition that elevates risks from COVID-19, nor has he

demonstrated that his family circumstances warrant compassionate release.”)

       Defendant moves once again for compassionate release, but this time, his motion is based

on his claim that the care provided by the BOP is inadequate and it is jeopardizing his health as he

has medical conditions that have not been diagnosed and/or treated. Defendant’s [43] Motion for

Compassionate Release is ripe for consideration by this Court.

       II. LEGAL STANDARD

       The concept of “compassionate release” is embodied in the First Step Act of 2018, Pub.

 L. No. 115-391, 132 Stat. 5194, 5239 (2018) (“Increasing the Use and Transparency of

 Compassionate Release”). While federal courts are generally forbidden to modify a term of

 imprisonment that has been imposed, see United States v. Smith, 467 F.3d 785, 788 (D.C. Cir.

 2006) (noting “that Congress has, in language with a somewhat jurisdictional flavor, limited



                                                 3
 district court authority to modify sentences””), this “rule of finality is subject to a few narrow

 exceptions.” Freeman v. United States, 564 U.S. 522, 526 (2011). The First Step Act addresses

 one of those exceptions permitting a “[m]odification of an imposed term of imprisonment.” See

 First Step Act, Pub. L. 115-391, §603(b) (amending 18 U.S.C. §3582(c) to permit a defendant –

 rather than the Bureau of Prisons - to move for a sentencing reduction). Pursuant to 18 U.S.C.

 § 3582(c)(1)(A), courts may, in certain circumstances, grant a defendant’s motion to reduce his

 or her term of imprisonment.

       Namely, such motion requires that the “defendant has fully exhausted all administrative

 rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

 the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

 whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A). Furthermore, in resolving a compassionate

 release motion, the court may reduce a term of imprisonment “after considering the factors set

 forth in section 3553(a) to the extent that they are applicable,” and finding that “extraordinary

 and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A); United States v.

 Johnson, 464 F. Supp. 3d 22, 30 & n.3 (D.D.C. 2020) (setting forth the relevant factors in the

 compassionate release analysis); United States v. Long, 997 F.3d 342, 360-61 (D.C. Cir. 2021)

 (discussing the Section 3553 factors).

       III. DISCUSSION

       The Government does not contest that Defendant exhausted his administrative remedies

by requesting compassionate release from the Warden at FCI Schuykill, first pro se on September

17, 2020, and then through counsel on January 10, 2022. See Ex. 3 [pro se request]; Ex. 4

[counseled request]. The Government opposes Mr. Walker’s motion for compassionate release

on grounds that, ‘[i]n substance, defendant is challenging the conditions of his confinement,



                                                 4
arguing that BOP’s allegedly inadequate medical care poses a risk to his health and thus

establishes an extraordinary and compelling reason for release.” Govt. Resp., ECF No. 46, at 1.

The Government contends that [t]he proper way [for Defendant] to raise such a claim [concerning

the constitutionality of the BOP’s actions or the conditions of Defendant’s incarceration] is to

file a civil suit against his current jailer in his district of confinement.” Govt. Resp., ECF No.

46, at 2.   Accordingly, the Government suggests that the Court should summarily deny

Defendant’s Motion. The Government proffers however that “to the extent that the Court

concludes that defendant’s claim is not limited to a challenge to the conditions of his

confinement, . . .. we do not oppose defendant’s alternative request for relief.” Govt. Resp., ECF

No. 46, at 3.

       Defendant argues that the Government’s interpretation of the statute is too narrow, and

the statute’s plain text should be interpreted broadly to apply “in any case” that presents

“extraordinary and compelling reasons warrant[ing]” a reduction in sentence. Def’s Reply, ECF

No. 47, at 2.     Defendant’s argument relies primarily on general principles of statutory

interpretation, dictionary definitions of various terms such as “any” and “extraordinary,” and

cases that cite dictionary definitions, as well as a recent case from United States District Court in

Idaho. Def.’s Reply, ECF No. 47, at 2-5; see United States v. Adame, Mem. Dec. & Order at 7,

ECF No. 72 (D. ID Jan. 3, 2022) (“So long as the court is satisfied that this three-factor test is

met, it can reduce a sentence ‘in any case.’”) (emphasis in original).

       Assuming arguendo that this Court finds the Defendant’s assertions are not a collateral

attack that should be raised in another forum, and furthermore, that Defendant’s health care

concerns in this case demonstrate extraordinary and compelling reasons warranting

compassionate release, the Court must still evaluate the Section 3553 factors. These factors



                                                  5
include: “the nature and circumstances of the offense;” “the history and characteristics of the

defendant,” and also the need for a sentence “to reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment for the offense,” “to afford adequate

deterrence to criminal conduct,” “to protect the public from further crimes of the defendant,” and

“to provide the defendant with needed educational or vocational training, medical care, and other

correctional treatment in the most effective manner.” 18 U.S.C. § 3553(a).

         This Court undertook an analysis of these factors in its prior Opinion denying

 compassionate release, which is incorporated by reference and quoted in relevant part below:

       . . . [A]t the time he was indicted for the instant case involving drug and gun charges,
       Defendant had prior convictions for Attempted Carrying a Pistol Without a License,
       Possession of Unregistered Firearms and Ammunition, and Transporting a Handgun on a
       Roadway. With regard to the Defendant’s history and characteristics, Mr. Walker focuses
       on his “exceedingly difficult upbringing” as reflected in his Presentence Report. The
       Court finds that Defendant’s [criminal] history and characteristics do not weigh in favor
       of compassionate release.

       With regard to the severity of the underlying criminal offense and the need to impose just
       punishment, Defendant acknowledges that his offense was “a serious one for which he is
       deeply remorseful” but was not a “violent offense, and his prior criminal convictions
       included no violence.” . . . Defendant explains further that his advisory Guidelines range
       is now 147-168 months of imprisonment, whereas it was previously 168-195 months, and
       he was sentenced to 144 months. . . . This Court notes that Defendant’s drug charge and
       gun charge each carried a mandatory minimum of five years, and the sentence on the
       firearms charge had to run consecutive to the sentence on the drug charge. Even with the
       revised Guidelines range, Mr. Walker’s sentence still falls below the low end of the current
       Guidelines range, and accordingly, the severity of the criminal offense and need to impose
       punishment do not support granting compassionate release.

       Considering the danger to the public and post-sentence rehabilitation, the Government
       points out that “contrary to defendant’s contention that he is ‘incident free,’” Mr. Walker
       incurred two disciplinary infractions during his incarceration, both of which occurred in
       2019, involving possession of unauthorized items. . . . The Court notes that the
       unauthorized items that were the focus of the disciplinary violations were a pair of
       headphones and unauthorized bar of soap, and accordingly, these disciplinary violations
       do not weigh against compassionate release.




                                                 6
       . . .Mr. Walker has “worked at several different work assignments at the prison and is
       currently assigned to the Camp General Maintenance team.” . . . Defendant has
       completed several classes while incarcerated, including a drug education class. . . .
       Defendant has proposed a release plan that involves residing with his wife and children at
       their home in Maryland, and he has prospective employment with his adult son or with
       his wife’s brother. Upon consideration, the Court finds that this factor — the perceived
       danger to the public and Defendant’s post-sentence rehabilitation — weigh in favor of
       Defendant’s compassionate release. On balance, however, even if there were extraordinary
       and compelling reasons to grant Defendant’s request for compassionate release, the
       Court finds that the majority of the Section 3553(a) factors — the nature and history of
       Defendant’s offenses, the severity of the underlying criminal offense and the need to
       impose just punishment — do not weigh in favor of Defendant’s compassionate
       release.

Mem. Op. & Order, ECF No. 42, at 13-15 (internal citations omitted).

       Defendant has not indicated anything relevant to the Section 3553 factors that would alter

this Court’s previous analysis, except for a general unsupported claim that he would be able to

“access the health care he needs sooner and with fewer procedural roadblocks than those in place

at a halfway house.”     Def.’s Reply, ECF No. 47, at 10 (referencing 18 U.S.C. Section

3553(a)(2)(D), requiring consideration of medical care “in the most effective manner”).2

Accordingly, the Section 3553(a) factors continue to weigh against compassionate release. This

Court shall recommend however that the BOP move Mr. Walker immediately to a residential

reentry center. A separate Order accompanies this Memorandum Opinion.


                                            ___________/s/__________________
                                            COLLEEN KOLLAR-KOTELLY
                                            UNITED STATES DISTRICT JUDGE




2
 Defendant does not address whether or not he has access to medical insurance if he were to be
released.
                                               7